                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 TRENTON BELL,                                     )
                                                   )
         Plaintiff,                                )
                                                   )    NO: 3:18-cv-01317
 v.                                                )
                                                   )    JUDGE CAMPBELL
 STATE OF TENNESSEE,                               )    MAGISTRATE JUDGE
                                                   )    NEWBERN
         Defendant.                                )

                                  MEMORANDUM OPINION

       Plaintiff Trenton Bell, a pre-trial detainee currently in the custody of the Wilson County

Jail in Lebanon, Tennessee, filed this pro se, in forma pauperis action under 42 U.S.C. § 1983

against the State of Tennessee. (Doc. No. 1).

       The complaint is before the Court for an initial review pursuant to the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

I.     PLRA Screening Standard

       Under 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).




                                                  1
       The court must construe a pro se complaint liberally, United States v. Smotherman, 838

F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).

II.    Section 1983 Standard

       Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . . .

.” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that

he was deprived of a right secured by the Constitution or laws of the United States; and (2) that

the deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.

III.   Alleged Facts

       The complaint alleges that Plaintiff’s “right to innocent until proven guilty was violated”

because he was falsely charged and arrested with a state crime. (Doc. No. 1 at 5). The complaint

further alleges that Plaintiff’s public defender provided ineffective assistance of counsel. Plaintiff

asks the Court to order the State of Tennessee to pay him seven million dollars. (Id. at 6).
                                                 2
IV.     Analysis

        Plaintiff names only one Defendant to this action: the State of Tennessee. However, a

state is not a “person” within the meaning of Section 1983. Will v. Mich., 491 U.S. 58, 71 (1989)

(“We hold that neither a State nor its officials acting in their official capacities are ‘persons’ under

§ 1983.”). Furthermore, the Eleventh Amendment to the United States Constitution prohibits suits

against a state in federal court for damages. Ky. v. Graham, 473 U.S. 159, 169-70 (1985).

Therefore, Plaintiff’s claims against the State of Tennessee, including his request for seven million

dollars in damages, do not fall within the purview of Section 1983 and are barred by the Eleventh

Amendment.

        In any event, a plaintiff must identify the right or privilege that was violated and the role

of the defendant in the alleged violation, see Miller v. Calhoun Cnty., 408 F.3d 803, 827 n.3 (6th

Cir. 2005); Dunn v. Tenn., 697 F.2d 121, 128 (6th Cir. 1982), and Plaintiff has not alleged any

specific personal involvement by the State of Tennessee in the events described in the complaint.

Plaintiff’s claims against the State of Tennessee fail to state claims under Section 1983 upon which

relief can be granted.

        Finally, the Court notes that Plaintiff has filed at least four federal lawsuits in rapid

succession, including the instant case. See Bell v. Wilson County Jail, No. 3:18-cv-00873 (M.D.

Tenn. filed 9/17/18) (pending); Bell v. Metacraft, No. 3:18-cv-00991 (M.D. Tenn. filed 10/2/18)

(dismissed for failure to state a claim upon which relief can be granted); Bell v. United States of

America, No. 3:18-cv-01276 (M.D. Tenn. filed 11/9/18) (dismissed for failure to state a claim

upon which relief can be granted).      Plaintiff is advised that the Prison Litigation Reform Act,

enacted to implement “constraints designed to prevent sportive filings in federal court,” Skinner v.


                                                   3
Switzer, 562 U.S. 521, 535 (2011), provides the following under Section 1915(g) with respect to

prisoner-plaintiffs:

                 In no event shall a prisoner bring a civil action or appeal a judgment in
        a civil action or proceeding under this section if the prisoner has, on 3 or more
        prior occasions, while incarcerated or detained in any facility, brought an
        action or appeal in a court of the United States that was dismissed on the
        grounds that it is frivolous, malicious, or fails to state a claim upon which relief
        may be granted, unless the prisoner is under imminent danger of serious
        physical injury.


28 U.S.C. § 1915(g). In other words, a prisoner-plaintiff who falls within the scope of Section

1915(g) because of three or more previous “strikes” must pay the entire filing fee at the outset of

the case, unless he or she is under imminent danger of serious physical injury. Wilson v. Yaklich,

148 F.3d 596, 603-04 (6th Cir. 1998), cert. denied, 525 U.S. 1139 (1999).

V.      Conclusion

        For the reasons explained above, the Court finds that the complaint fails to state a claim

upon which relief can be granted under 42 U.S.C. § 1983 against Defendant State of Tennessee.

28 U.S.C. § 1915A. Therefore, this action will be dismissed. 28 U.S.C. § 1915(e)(2).

        An appropriate Order will be entered.

                                                ____________________________________
                                                WILLIAM L. CAMPBELL, JR.
                                                UNITED STATES DISTRICT JUDGE




                                                   4
